

116 HR 6681 IH: To amend the Internal Revenue Code of 1986 to provide for dependents to be taken into account in determining the amount of the 2020 recovery rebates.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6681IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Kind (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for dependents to be taken into account in determining the amount of the 2020 recovery rebates.1.Dependents taken into account in determining amount of 2020 recovery rebates(a)In generalSection 6428(a)(2) of the Internal Revenue Code of 1986, as added by Public Law 116–136, is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(b)Conforming amendmentsSection 6428(g) of such Code is amended by striking qualifying child each place it appears and inserting dependent. (c)Effective dateThe amendment made by this section shall take effect as if included in section 2201 of division A of Public Law 116–136.2.Application to taxpayers with respect to whom advance payment has already been madeIn the case of any taxpayer with respect to whom refund or credit was made or allowed before the date of the enactment of this Act under section 6428(f)(3) of the Internal Revenue Code of 1986 (as added by Public Law 116–136), section 6428(f) of such Code shall be applied separately with respect to the excess (if any) of—(1)the advance refund amount determined under section 6428(f)(2) of such Code after the application of the amendments made by this subtitle, over(2)the amount of such refund or credit so made or allowed.